 1

 2

 3

 4

 5

 6

 7

 8                                   UNITED STATES DISTRICT COURT
 9                              EASTERN DISTRICT OF CALIFORNIA
10

11                                               1:16-cv-00241-DAD-GSA-PC
     MIGUEL G. SIFUENTES,
12                                               ORDER FINDING SERVICE OF FIRST
                        Plaintiff,
                                                 AMENDED COMPLAINT APPROPRIATE
13                                               AND DIRECTING PLAINTIFF TO
            v.
                                                 INITIATE SERVICE OF PROCESS UPON
14                                               DEFENDANT OLA WITHIN NINETY (90)
     DR. OLA, et al.,                            DAYS
15
                        Defendants.
16                                               ORDER DIRECTING CLERK TO SEND
                                                 PLAINTIFF:
17
                                                         (1) summons for defendant Ola;
18
                                                         (2) the form for “Notice of Lawsuit
19                                                       and Request for Waiver of Service for
                                                         Summons;”
20
                                                         (3) the form entitled “Waiver of
21                                                       Service of Summons;”
22                                                       (4) a copy of the First Amended
                                                         Complaint (ECF No. 21); and
23
                                                         (5) a copy of Rule 4 of the Federal
24                                                       Rules of Civil Procedure
25   I.     BACKGROUND
26          Plaintiff Miguel G. Sifuentes is a state prisoner proceeding pro se with this civil rights
27   action pursuant to 42 U.S.C. § 1983. Plaintiff paid the $400.00 filing fee for this action on
28   February 25, 2016, and therefore is not proceeding in forma pauperis.

                                                    1
 1           This case now proceeds with Plaintiff’s First Amended Complaint, filed on April 26,
 2   2017, against defendant, Dr. Ola (“Defendant”), for failure to provide adequate medical care in
 3   violation of the Eighth Amendment.1 (ECF No. 21.) The court finds the First Amended
 4   Complaint appropriate for service.
 5   II.     SERVICE OF PROCESS BY PLAINTIFF
 6           Because Plaintiff is not proceeding in forma pauperis, it is Plaintiff’s responsibility to
 7   effect service of the summons and complaint on the Defendant. The Clerk of the Court will be
 8   directed to issue one (1) summons to Plaintiff for the purpose of service of process. Fed. R.
 9   Civ. P. 4.
10           Plaintiff shall complete service of process in accordance with Federal Rule of Civil
11   Procedure 4 within ninety (90) days from the date of service of this order. Plaintiff shall serve
12   a copy of this order on Defendant Ola together with a copy of the summons and First Amended
13   Complaint. The following two sections contain instructions on how to serve Defendant Ola.
14           A.       Waiver of Service
15           Pursuant to Rule 4(d)(2), Plaintiff may (but is not required to) notify Defendant of the
16   commencement of this action and request that he waive service of the summons. Fed. R. Civ.
17   P. 4(d)(1). If Plaintiff wishes to do this, he must mail Defendant Ola (1) the form entitled
18   “Notice of Lawsuit and Request for Waiver of Service for Summons,” (2) the form entitled
19   “Waiver of Service of Summons,” and (3) a copy of the First Amended Complaint. The
20   documents must be addressed directly to the Defendant (not the Attorney General’s Office) and
21   must be dispatched (mailed) through first-class mail. The Waiver of Service of Summons form
22   must set forth the date on which the request is sent and must allow Defendant at least thirty (30)
23   days in which to return the waiver to Plaintiff. If Defendant signs and returns the waiver forms
24   ///
25   ///
26   ///
27

28                     1
                         All other claims and defendants were dismissed from this action by the court on May 13, 2019,
     based on Plaintiff’s failure to state a claim. (ECF No. 38.)

                                                             2
 1   to Plaintiff, Plaintiff must then file the forms with the Court. After filing the forms with the
 2   Cour, Plaintiff need not take any further steps to serve Defendant. Fed. R. Civ. P. 4(d)(4).
 3          B.      Personal Service
 4          If either (1) Plaintiff does not wish to request Defendant to waive service or (2)
 5   Defendant fails to return the Waiver of Service of Summons form to Plaintiff, Plaintiff must
 6   have personal service effected on Defendant. Defendant must be personally served with a
 7   summons and copy of the First Amended Complaint, along with a copy of this order. Plaintiff
 8   may not effect personal service himself. Fed. R. Civ. P. 4(c). Service may be effected by any
 9   person who is not a party to this action and who is at least eighteen years old. Id. The Court
10   will provide Plaintiff with a copy of Rule 4 along with this order. Plaintiff should review Rule
11   4(e)(2), which addresses how personal service may be effected. After personal service is
12   effected on Defendant, Plaintiff must file proof of service with the Court. Fed. R. Civ. P. 4(l).
13   III.   CONCLUSION
14          The Court finds Plaintiff=s First Amended Complaint appropriate for service of process.
15   Accordingly, it is HEREBY ORDERED that:
16          1.      Service is appropriate for Defendant DR. OLA;
17          2.      The Clerk is directed to send Plaintiff:
18                  a)      One (1) copy of the First Amended Complaint filed on April 26, 2017
19                          (ECF No. 21);
20                  b)      One (1) copy of the form entitled “Notice of Lawsuit and Request for
21                          Waiver of Service of Summons;”
22                  c)      One (1) copy of the form entitled “Waiver of Service;” and
23                  d)      One (1) copy of Rule 4 of the Federal Rules of Civil Procedure;
24          3.      Plaintiff shall complete service of process on Defendant Ola within ninety (90)
25                  days from the date of service of this order. Plaintiff shall serve a copy of this
26                  order on Defendant at the time of service of the summons and First Amended
27                  Complaint; and
28   ///

                                                     3
 1        4.    Plaintiff=s failure to timely complete service of the First Amended Complaint on
 2              Defendant Ola may result in dismissal of this action. Fed. R. Civ. P. 4(m).
 3
     IT IS SO ORDERED.
 4

 5     Dated:   May 14, 2019                           /s/ Gary S. Austin
                                                 UNITED STATES MAGISTRATE JUDGE
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28


                                                4
